Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-14-00880-CV

                                      Stacy Joanna MAURICIO,
                                               Appellant

                                                   v.

                                         Rueben MAURICIO,
                                              Appellee

                      From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-06556
                            Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: May 6, 2015

DISMISSED FOR LACK OF JURISDICTION

           Stacy Joanna Mauricio has filed a notice of appeal, stating that she intends to appeal from

the trial court’s judgment of November 14, 2014. The clerk’s record includes “Judge’s Notes,”

which indicate a trial was held on November 14, 2014 regarding the parties’ divorce proceedings.

However, there is no final judgment signed by the trial court contained within the clerk’s record.

It therefore appears that there is not yet a final, appealable judgment in the underlying cause and

the notice of appeal is prematurely filed.
                                                                                  04-14-00880-CV


       We therefore ordered Stacy Joanna Mauricio to show cause in writing why this appeal

should not be dismissed for lack of jurisdiction. No response has been filed. We dismiss for this

appeal for lack of jurisdiction.


                                                PER CURIAM




                                              -2-